         Case 7:21-cv-02739-KMK Document 1 Filed 03/31/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

United States Tennis Association, Inc. and
                                                    Civil Action No.: ___________________
USTA National Tennis Center Incorporated,
                                                    Removed from:
                                   Plaintiffs,
                                                    Supreme Court of the State of New York
          vs.                                       County of Westchester

                                                    Index No. 54410/2020
Employers Insurance Company of Wausau, a
subsidiary of Liberty Mutual Holding Company,
Inc., Liberty Mutual Fire Insurance Company,
Liberty Mutual Insurance Company, and Liberty
Mutual Holding Company, Inc.,

                                   Defendants.

                                 NOTICE OF REMOVAL

TO:    Ruby J. Krajick, Clerk of the Court
       United States District Court
       for the Southern District of New York
       The Hon. Charles L. Brieant Jr. Federal Building and Courthouse
       300 Quarropas Street
       White Plains, New York 10601-4100

       Jeffrey I. Carton, Esq.
       Joseph M. Licare, Esq.
       Craig M. Cepler, Esq.
       Denlea & Carton LLP
       2 Westchester Park Drive, Suite 410
       White Plains, New York 10604
       Attorneys for Plaintiffs

       PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332 and 1441, Defendants

Employers Insurance Company of Wausau, a subsidiary of Liberty Mutual Holding Company,

Inc., Liberty Mutual Fire Insurance Company, Liberty Mutual Insurance Company and Liberty

Mutual Holding Company, Inc. (“Defendants”), by their undersigned attorneys, Finazzo

Cossolini O’Leary Meola and Hager, LLC, hereby remove the above-captioned civil action, and
               Case 7:21-cv-02739-KMK Document 1 Filed 03/31/21 Page 2 of 6




all claims and causes of action therein, from the Supreme Court of the State of New York,

County of Westchester, to the United States District Court for the Southern District of New

York. The grounds for removal are as follows:

          1.      On March 18, 2020, Plaintiffs commenced an action in the Supreme Court of the

State of New York, County of Westchester, Index No. 54410/2020, by filing a Summons with

Notice.

          2.      On July 7, 2020, Plaintiffs served the Summons with Notice on Corporation

Service Company (“CSC”) as agent for service of process on Defendants at its office address at

84 State Street, Boston, Massachusetts. CSC forwarded the Summons with Notice to Defendants

on July 8, 2020.

          3.      On August 4, 2020, Defendants filed a Notice of Appearance and Demand for

Complaint pursuant to New York CPLR §§ 320(a) and 3012(b) with the Supreme Court of the

State of New York, County of Westchester, through its electronic case filing system.

          4.      After the execution and filing of four Stipulations extending Plaintiffs’ time to

serve a Complaint, Plaintiffs ultimately served a Complaint dated March 1, 2021 on Defendants

in this action on March 1, 2021 through its filing of the Complaint with the Supreme Court of the

State of New York, County of Westchester, electronic case filing system.

          5.      Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446

because it is filed within 30 days after receipt by Defendants, through service or otherwise, of a

copy of the initial pleading setting forth the claim for relief upon which the action or proceeding

is based.

          6.      Copies of all process, pleadings, and orders served upon Defendants in the state

court action, consisting at this time of the Summons with Notice dated March 18, 2020 and the


                                                  2
            Case 7:21-cv-02739-KMK Document 1 Filed 03/31/21 Page 3 of 6




Complaint dated March 1, 2021 are attached hereto as Exhibit A.

       7.      This is a civil action of which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332, and is one which may be removed to this Court by Defendants pursuant to the

provisions of 28 U.S.C. § 1441, in that it is a civil action between citizens of different states and

the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.

       8.      Plaintiffs, United States Tennis Association, Inc. and USTA National Tennis

Center Incorporated, as alleged in Paragraphs 4 and 5 of the Complaint, are corporations

organized pursuant to the laws of the State of New York both with their principal place of

business located in the State of New York. Accordingly, Plaintiffs are citizens of the State of

New York.

       9.      Defendant, Employers Insurance Company of Wausau (“Employers”), is a

corporation organized pursuant to the laws of the State of Wisconsin with its principal place of

business located in the State of Massachusetts. Accordingly, Defendant Employers is a citizen of

the States of Wisconsin and Massachusetts.

       10.     Defendant, Liberty Mutual Fire Insurance Company (“LMFIC”), is a corporation

organized pursuant to the laws of the State of Wisconsin with its principal place of business

located in the State of Massachusetts. Accordingly, Defendant LMFIC is a citizen of the States

of Wisconsin and Massachusetts.

       11.     Defendant, Liberty Mutual Insurance Company (“LMIC”), is a corporation

organized pursuant to the laws of the State of Massachusetts with its principal place of business

located in the State of Massachusetts. Accordingly, Defendant LMIC is a citizen of the State of

Massachusetts.




                                                 3
          Case 7:21-cv-02739-KMK Document 1 Filed 03/31/21 Page 4 of 6




       12.     Defendant, Liberty Mutual Holding Company, Inc. (“LMHC”), is a corporation

organized pursuant to the laws of the State of Massachusetts with its principal place of business

located in the State of Massachusetts. Accordingly, Defendant LMHC is a citizen of the State of

Massachusetts.

       13.     There is complete diversity of citizenship between the parties hereto, thereby

satisfying the diversity of citizenship requirement of 28 U.S.C. § 1332.

       14.     As set forth in Summons with Notice, Plaintiffs seek damages against Defendants

in an amount not less than $622,366.20. Accordingly, the amount in controversy exceeds the

sum of $75,000, exclusive of interest and costs, thereby satisfying the amount in controversy

requirement of 28 U.S.C. § 1332.

       15.     Defendants will promptly serve a copy of this Notice of Removal on counsel for

Plaintiffs, and will file a copy of this Notice of Removal with the Clerk of the Supreme Court of

the State of New York, County of Westchester, pursuant to 28 U.S.C. §1446(d).

       WHEREFORE, Defendants Employers Insurance Company of Wausau, a subsidiary of

Liberty Mutual Holding Company, Inc., Liberty Mutual Fire Insurance Company, Liberty

Mutual Insurance Company and Liberty Mutual Holding Company, Inc., under 28 U.S.C. §§

1332 and 1441, hereby remove this action in its entirety from the Supreme Court of the State of

New York, County of Westchester, to the United States District Court for the Southern District

of New York.

Dated: March 31, 2021                        FINAZZO COSSOLINI O’LEARY
                                             MEOLA & HAGER, LLC

                                             By: /s/ Jeremiah L. O’Leary____________
                                                 JEREMIAH L. O’LEARY, ESQ.
                                                 5 Penn Plaza, 23rd Floor
                                                 New York, NY 10001
                                                 (646) 378-2033
                                                4
Case 7:21-cv-02739-KMK Document 1 Filed 03/31/21 Page 5 of 6




                                         - and –
                              67 East Park Place – Suite 901
                              Morristown, N.J. 07960
                              (973) 343-4960
                              jeremiah.oleary@finazzolaw.com
                              Attorneys for Defendants




                             5
          Case 7:21-cv-02739-KMK Document 1 Filed 03/31/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of March, 2021, I caused the foregoing Notice of

Removal, with attachments, to be electronically filed with the Clerk of the United States District

Court for the Southern District of New York, and a copy to be served electronically upon the

following known counsel of record:

       Jeffrey I. Carton, Esq.
       Joseph M. Licare, Esq.
       Craig M. Cepler, Esq.
       Denlea & Carton LLP
       2 Westchester Park Drive, Suite 410
       White Plains, New York 10604
       Attorneys for Plaintiffs

                                             /s/ Jeremiah L. O’Leary____________
                                             JEREMIAH L. O’LEARY, ESQ.




                                                6
